Citation Nr: 1009101	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  01-04 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
infection.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for chronic cervical 
spine pain with foraminal encroachment and mild degenerative 
facet joints.  

6.  Entitlement to service connection for fever, to include 
as due to an undiagnosed illness or an unexplained chronic 
multisymptom illness.

7.  Entitlement to service connection for right knee pain, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

8.  Entitlement to service connection for right hip pain, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

9.  Entitlement to service connection for leg pain, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

10.  Entitlement to service connection for problems 
controlling anger and problems sleeping, to include as due to 
an undiagnosed illness or an unexplained chronic multisymptom 
illness.

11.  Entitlement to service connection for right foot pain, 
to include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

12.  Entitlement to service connection for left foot pain, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
October 1979, from May 1980 to May 1983, and from November 
1990 to May 1991, and had reserve component service as well.  
The Veteran contends that she was performing active duty for 
training (ACDUTRA) in August 1993 when she sustained injury 
in a motor vehicle accident.  That period of ACDUTRA has not 
been verified; such verification is not necessary to the 
determinations below.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied entitlement to service 
connection for upper respiratory infection, sinusitis, 
pneumonia, right shoulder disorder, chronic cervical spine 
pain with foraminal encroachment and mild degenerative facet 
joints, fever as due to an undiagnosed illness, right knee 
pain as due to an undiagnosed illness, right hip pain as due 
to an undiagnosed illness, leg pain as due to an undiagnosed 
illness, problems controlling anger and problems sleeping as 
due to an undiagnosed illness, right foot pain as due to an 
undiagnosed illness, and left foot pain as due to an 
undiagnosed illness.  Although some of the claims were denied 
as not well grounded, after the passage of the Veterans 
Claims Assistance Act of 2000 (VCAA) the RO re-adjudicated 
the claims on the merits.  In a July 2007 decision, the Board 
Remanded the issues listed on the title page of this 
decision.  The characterization of the issues has been 
changed as noted on the title page of this decision to 
conform to current regulatory terminology.

The Veteran presented testimony at a personal hearing in 
February 2002 at the RO before a Decision Review Officer.  A 
copy of the hearing transcript was attached to the claims 
file.

The Veteran failed to appear at a Travel Board hearing 
scheduled for her at the RO in September 2006, thereby 
effecting a withdrawal of her request for a hearing.  
38 C.F.R. § 20.704 (2009).  

The issue of entitlement to service connection for problems 
controlling anger and problems sleeping, to include as due to 
an undiagnosed illness or an unexplained chronic multisymptom 
illness is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  Degenerative arthritis of the cervical spine and chronic 
rhinitis/maxillary sinusitis are attributable to active 
military service.

3.  The Veteran does not currently manifest pneumonia or an 
upper respiratory disorder which is separate from the chronic 
rhinitis/maxillary sinusitis for which service connection has 
been granted, nor has any medical provider assigned such 
diagnoses during the pendency of the claims on appeal.

4.  The medical evidence establishes that the Veteran's 
diagnosed mild degenerative changes of the right 
acromioclavicular joint are not causally or etiologically 
related to the Veteran's active military service.

5.  Because medical diagnoses have been assigned for mild 
osteoporosis, right hip, minimal osteopenia, right knee, and 
degenerative arthritis of the interphalangeal joints and 
joints in the feet, these disorders may not be considered 
undiagnosed, and the evidence establishes that these 
diagnosed disorders are not attributable to the Veteran's 
service.

6.  There is no medical evidence that the Veteran currently 
manifests a fever.

7.  The Veteran's complaints of leg pain have been attributed 
to a known diagnosis, and, to the extent that no diagnosis 
has been assigned for any complaint of leg pain, that pain 
has not been attributed to an undiagnosed illness, and the 
complaints of pain, standing alone, do not constitute a 
disability for which service connection may be granted.




CONCLUSIONS OF LAW

1.  Degenerative arthritis of the cervical spine and chronic 
rhinitis/maxillary sinusitis are attributable to active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2009).

2.  The criteria for service connection for pneumonia or an 
upper respiratory disorder, separate from diagnosed chronic 
rhinitis/maxillary sinusitis, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303 (2009).

3.  Degenerative changes of the right acromioclavicular joint 
were not incurred in or aggravated by active service, nor may 
such this disorder be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  The criteria for service connection for mild osteoporosis 
on x-ray of the right hip, minimal osteopenia of the right 
knee, and degenerative arthritis of the interphalangeal and 
feet joints, to include as due to an undiagnosed illness or 
an unexplained multisymptom illness, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2009).

5.  The criteria for service connection for fever, to include 
as due to an undiagnosed illness or unexplained chronic 
multisymptom illness, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.317 (2009).

6.  The criteria for service connection for leg pain, to 
include as due to an undiagnosed illness or unexplained 
chronic multisymptom illness, are not met.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.317 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters were sent in May 2003, December, 2004, March 
2006, July 2007, and February 2008, which cumulatively fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.

The Board also finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the claimant, the United 
States Court of Appeals for Veterans Claims (Court) found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders, 129 S.Ct. 1696, 
1706 (2009).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, identified private medical 
records to the extent available, records from the Social 
Security Administration, and responses from the National 
Personnel Records Center (NPRC) and Alabama Adjutant General 
regarding an August 14, 1993 motor vehicle accident, have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded a VA examination in January 2009.  38 C.F.R. § 
3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006, July 2007, and February 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, VA regulation provides that, with chronic 
disease shown as such in service (or within an applicable 
presumptive period under section 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

Further, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
Veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
Operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 
1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf Veteran" is defined as "a Veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317 (d)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran can attest to factual matters of which he or she 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, a lay person is 
generally is capable of making medical conclusions, thus, 
statements regarding causation are generally not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997);  see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Thus, while the Veteran is 
competent to report what comes through the senses, generally 
he or she does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

Finally, the Board notes that the Veteran has had both active 
duty military service and service in the National Guard.  In 
this regard, the notes that the term "active military, naval, 
or air service" includes: (1) active duty; (2) any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty; and (3) any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(2), (24); 38 C.F.R. § 3.6(a).

In order to establish basic eligibility for Veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he or she was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on 
other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see 
also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"Veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, 
presumptions, including the presumption of soundness and the 
presumption of aggravation, are not for application.  See 
Laruan, supra; Paulson, supra.  In this case, the Veteran's 
military service satisfies the criteria for Veteran status.  
See 38 U.S.C.A. §§ 101(2),(24)(B), 1111; 38 C.F.R. § 
3.304(b).

A.  Claims for service connection for sinusitis and a 
cervical spine disability

The Veteran claims that she injured her cervical spine in a 
motor vehicle accident in August 1993 as she was returning 
home from active duty for training.  She claims that her 
current symptoms of chronic cervical spine pain with 
foraminal encroachment and mild degenerative facet joints are 
related to that accident.  

Evidence of record shows that on August 14, 1993, she was 
brought by ambulance to the emergency room at Lyster Army 
Hospital at Fort Rucker, Alabama, after her involvement in a 
one-vehicle accident with loss of control of the vehicle 
which rolled at least once.  Her personnel record indicates 
that her training period ended the day prior to the accident 
which occurred approximately in the late afternoon as she 
arrived at the emergency room at five o'clock.  However, the 
emergency room record indicates that she was active duty U.S. 
National Guard and that after treatment she was sent to 
quarters for 24 hours.  Because the Board's previous  review 
of the record did not find a police accident report or a line 
of duty investigation, further development was necessary 
prior to appellate review.  

On remand, the RO, as requested by the Board, attempted to 
locate a police accident report or a line of duty 
investigation that may be related to the August 1993 
accident.  Reponses from the National Personnel Records 
Center (NPRC) and Alabama Adjutant General regarding an 
August 14, 1993 motor vehicle accident, were been obtained.  
The Alabama Adjutant General responded that they were sending 
verification of the Veteran's service documents and copies of 
medical records.  However, copies of a line of duty 
investigation and a police report concerning a vehicle 
accident on August 14, 1993 were reported to be not on file.  
Responses from the NPRC also indicated no line of duty 
determination or accident report for an August 14, 1993 motor 
vehicle accident were of record.  

In its remand to the RO, the Board also requested that the 
Veteran be examined in connection with her claims.  This 
examination took place in January 2009.

The January 2009 examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  
The examiner noted the Veteran's medical history and 
indicated that the Veteran reported a history of having had a 
neck injury in 1993 in a motor vehicle accident while she was 
in the National Guard.  She reported that she had been 
treated at Fort Rucker for a history of head injury at that 
time and that she had some stitches in the head.  The Veteran 
reported that she did not remember being treated for any neck 
injury at the time and did not wear a neck brace.  The 
Veteran denied neck problems while she was in the Army from 
1976 to 1983.  The Veteran reported going to VA for neck 
complaints, but indicated that that had been long ago.  

The examiner noted that the Veteran was seen in February 1991 
with a one-week history of back pain radiating to the neck.  
The examiner assigned a diagnosis of with degenerative 
arthritis of the cervical spine.  The examiner opined that 
"[r]elated to her cervical spine, there is a note on one 
occasion from February 14, 1991, where she had been seen for 
the complaints of one week of back pain radiating to the neck 
and at that time the examiner had noted decreased range of 
motion of the neck from side to side."  

After noting additional medical history, the examiner stated 
"[a]s such, it is the opinion of the examiner that her 
currently noted neck condition with diagnosis as above is at 
least as likely related to the clinical findings recorded in 
February of 1991."  The Veteran was serving on active duty 
in February 1991.  Even though no diagnosis of a cervical 
spine disorder was noted at the time of the Veteran's May 
1991 separation from active service, the examiner's opinion 
places the evidence at least in equipoise to warrant a 
finding that the Veteran manifested a cervical spine disorder 
during a period of active service.  As such, a discussion of 
the Veteran's 1993 motor vehicle accident and its 
relationship to her National Guard service is unnecessary.  

With respect to the Veteran's sinus claim, service medical 
records show treatment for upper respiratory infections 
during the Veteran's periods of active duty service.  A 
September 1998 report of a National Guard Medical Examination 
indicates that the Veteran was having more sinus problems.  
An individual sick slip in November 1990 noted a history of 
pneumonia.  At her hearing, the Veteran testified that her 
claims of entitlement to service connection for pneumonia, 
sinusitis and upper respiratory infection were locked 
together and she was treated for these conditions while on 
active duty from 1978 to 1983.  She has claimed that after 
serving in the Gulf War her symptoms related to these 
conditions increased.  Medical evidence of record shows post 
service treatment for upper respiratory infection, sinusitis 
and bronchitis.  In essence, she is claiming that these 
conditions which she has currently were manifested during her 
periods of active duty prior to her service in the Gulf War 
and were aggravated during her service in the Gulf War or are 
linked to her service in the Gulf War.  

In January 2009, the Veteran was afforded a VA examination 
for this claim.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The examiner noted that the Veteran gave a 
history of having been treated at Fort Benning, Georgia, in 
1990, during her active service, shortly before her 
deployment to the Persian Gulf.  The Veteran also reported 
that she had been treated for sinus problems while she was in 
the Gulf War.  In 1999, the Veteran indicated that she had 
repeated sinus infections after an episode of having been 
exposed to a leak in a can of bug spray.  The Veteran denied 
a recent history of sinus infections or sinus problems.  

After examination, the Veteran was diagnosed with chronic 
rhinitis, chronic maxillary sinusitis, minimal.  With respect 
to this diagnosis, the examiner stated that the Veteran's 
sinus problems that have been noted in x-rays are chronic, 
although mild.  The examiner then stated that the diagnosed 
sinus condition was "at least as likely related to the 
history of sinus problems reported by the patient since 1990 
which became aggravated in 1999."  

As noted above, the January 2009 VA examiner attributed the 
diagnoses of degenerative arthritis of the cervical spine and 
chronic rhinitis/chronic maxillary sinusitis to instances and 
periods of the Veteran's active military service.  
Accordingly, the criteria for service connection for 
degenerative arthritis of the cervical spine and for chronic 
rhinitis/chronic maxillary sinusitis disabilities are met.  
The claims may be granted.  

B.  Claims for service connection for upper respiratory 
infection and pneumonia

As noted above, the Veteran's service medical records show 
treatment for upper respiratory infections during her periods 
of active duty service.  An individual sick slip in November 
1990 noted a history of pneumonia.  A September 1998 report 
of a National Guard Medical Examination indicates that the 
Veteran was having sinus problems.  At her hearing the 
Veteran testified that her claims of entitlement to service 
connection for pneumonia, sinusitis and upper respiratory 
infection were locked together and she was treated for these 
conditions while on active duty from 1978 to 1983.  She has 
claimed that after serving in the Gulf War her symptoms 
related to these conditions increased.  Medical evidence of 
record shows post service treatment for upper respiratory 
infection, sinusitis and bronchitis.  In essence, she is 
claiming that these conditions which she has currently were 
manifested during her periods of active duty prior to her 
service in the Gulf War and were aggravated during her 
service in the Gulf War or are linked to her service in the 
Gulf War.  

The examiner who conducted January 2009 VA examination 
assigned diagnoses of chronic rhinitis and maxillary 
sinusitis.  The examiner concluded that the current findings 
were related to instances and periods of the Veteran's active 
military service.  As noted above, service connection for 
chronic rhinitis/maxillary sinusitis is warranted.  However, 
the examiner who conducted the January 2009 examination 
determined that no other current respiratory disorder, to 
include an upper respiratory infection other than chronic 
sinusitis, was present, nor did the Veteran manifest 
pneumonia on VA examination.  

In this regard, the Board notes that the January 2009 
examiner noted that the Veteran reported being treated for 
pneumonia in service, but she had not been hospitalized for 
pneumonia.  She also reported being treated for sinus 
problems during her service in the Gulf War.  The examiner 
specifically opined that there was no history of any lower 
respiratory infections or pneumonia since 1990.  The examiner 
also did not offer a diagnosis of any separate upper 
respiratory condition, other than the diagnosed chronic 
rhinitis/maxillary sinusitis.  

There is no clinical evidence that the Veteran has manifested 
pneumonia, or a current respiratory disorder, at any time 
during the pendency of this appeal, other than chronic 
rhinitis/maxillary sinusitis, for which service connection 
has been granted.  The Board notes that the existence of a 
current disorder is the cornerstone of a claim for VA 
disorder compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

The preponderance of the evidence establishes that the 
Veteran does not currently manifest pneumonia or a current 
disorder for which a diagnosis of upper respiratory infection 
may be assigned.  In the absence of medical diagnosis of the 
claimed disorders, service connection may not be granted for 
pneumonia or an upper respiratory infection.

A Veteran can attest to factual matters of which she has 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  The Veteran observed symptoms of 
pneumonia and of upper respiratory infection when she had 
those disorders.  However, she does not report current 
observations of symptoms of those disorders.  In the absence 
of observable symptoms, the Veteran, as a lay person, is not 
competent to assign a current medical diagnosis on the basis 
of symptoms observed long in the past.  Thus, her lay 
statements as to her belief that she has pneumonia or a 
respiratory infection now because such disorder was medically 
diagnosed many years ago is not competent to establish a 
current diagnosis of such disorders.  Compare Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) with Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The diagnoses and opinions expressed by the examiner who 
conducted January 2009 VA examination were based on 
examination of the Veteran, including both physical findings 
on objective examination, and radiologic examinations.  The 
examiner also discussed as review of the Veteran's medical 
records, to include service treatment records and post-
service treatment records, as well as an interview and 
examination of the Veteran.  A determination as to the 
credibility and weight to be attached to the diagnoses 
assigned by the VA examiner, as well as the credibility and 
weight of the lay evidence provided by the Veteran, is within 
the province of the Board.  See, e.g., Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  

The Board finds that the report of the January 2009 VA 
examination provides the most probative evidence of record 
with respect to the Veteran's current diagnoses and the 
etiology of such diagnoses, including a determination as to 
whether the Veteran currently has pneumonia or an upper 
respiratory disorder other than chronic rhinitis or maxillary 
sinusitis.  

The Board concludes that the preponderance of the evidence is 
against finding that the Veteran currently has pneumonia or 
an upper respiratory disorder other than chronic 
rhinitis/maxillary sinusitis.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the Veteran's claim.  The claims for service 
connection for pneumonia and for an upper respiratory 
disorder other than chronic rhinitis/maxillary sinusitis must 
be denied.

C.  Claim for service connection for a right shoulder 
disorder

At her June 2000 VA examination, the Veteran reported that 
she had injured her right shoulder lifting sandbags while in 
the Persian Gulf.  The examiner stated that there was 
tenderness of the right shoulder on objective examination, 
and that crepitus was present.  The examiner stated that 
radiologic examination of the right shoulder disclosed no 
abnormality.  VA radiologic examination conducted in June 
1998 was interpreted as showing a normal right shoulder.  The 
examiner stated that the Veteran had chronic right shoulder 
pain with normal x-rays and no functional impairment, and did 
not assign a diagnosis.  SSA records reference a diagnosis of 
possible bursitis.  Recent VA clinical records reflect 
continued complaints of right shoulder pain.  

In order to determine whether the Veteran has a right 
shoulder disorder that is related to her active military 
service, the Veteran was afforded VA examination in January 
2009.  The examiner indicated that the Veteran's claims file 
had been reviewed in connection with the examination.  

The examiner discussed the Veteran's medical history, 
including treatment records from January 1998 that indicate 
that the Veteran was treated for shoulder pain.  The Veteran 
stated that she had strained her shoulder at work lifting a 
25-pound bucket the previous month.  The Veteran was treated 
between 1998 and 2000 for right shoulder pain.  The examiner 
noted the prior radiologic examination disclosing a normal 
shoulder, and the findings of degenerative changes in the 
2009 radiologic examination of the right shoulder.  

During the 2009 examination, the Veteran reported that she 
had right shoulder pain in the military while lifting 
sandbags in 1991.  She indicated that she had been seen in 
the VA off and on for right shoulder pain.  At the 2009 VA 
examination, the Veteran reported that she was not seeing any 
specialists for her joint pain, and that she had not seen a 
primary care physician for a long period of time.  

The examiner who conducted the 2009 VA examination assigned a 
diagnosis of mild degenerative changes of the right 
acromioclavicular joint.  The examiner also indicated that 
there were suggestions of mild superior subluxation of the 
humeral head.  Referencing the Veteran's medical history, the 
examiner stated that "it is the opinion of the examiner that 
her currently noted right shoulder findings ... is (sic) at 
least as likely as not related to the history of right 
shoulder strain from 1998."  The Veteran had no active 
service in 1998 or within the prior year, and has not alleged 
that she sustained an injury during any period of active duty 
for training or inactive duty for training in 1997 or 1998.  
Therefore, the 2009 VA medical opinion is entirely 
unfavorable to the Veteran's claim for service connection for 
a right shoulder disorder.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's diagnosed degenerative changes of the right 
acromioclavicular joint.  In this regard, the Board notes 
that there is no diagnosis of a right shoulder disorder 
during a period of active service or within one year after 
active service.  As discussed above, the examiner who 
conducted January 2009 VA examination found that the 
Veteran's current right shoulder diagnosis is more likely 
related to a 1998 post-service strain of the right shoulder, 
noted in her medical records.  

The Board acknowledges that the Veteran reports that she 
injured her right shoulder lifting sandbags while in the 
Persian Gulf.  In this regard, the Board also notes that the 
Veteran can attest to factual matters of which she has first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Her lay statements that she had chronic 
right shoulder pain are competent as evidence of that fact.  
The Board may examine the credibility of the lay statement as 
to chronicity and continuity.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  

The Board finds that the Veteran's statements that she 
strained her right shoulder lifting sandbags in service are 
credible.  However, the records from 1997 through 2000 appear 
to contradict the Veteran's current statements to the extent 
that she contends that she had chronic and continuous right 
shoulder pain after service.  Rather, the evidence 
establishes that the Veteran did not have chronic and 
continuous right shoulder pain until after she sustained a 
post-service injury more than five years after her service 
discharge.  

In this case, statements by the Veteran for purposes of 
contemporaneous treatment in 1998 appear to contradict 
current assertions that her right shoulder pain has been both 
chronic and continuous since service.  In particular, the 
Veteran stated in January 1998 that the right shoulder pain 
for which she was seeking treatment began the prior month, 
that is, in December 1997.  The clinical records do not 
support the Veteran's lay contention that current right 
shoulder pain has been chronic and continuous since the 
Veteran's last period of active service, in 1991, or within 
one year after that period of active service.  In particular, 
the Board notes that the examiner who conducted the January 
2009 VA examination conducted radiologic examination of the 
right shoulder.  The examiner concluded that current, mild, 
degenerative changes of the right shoulder were not present 
on radiologic examination of the right shoulder conducted in 
2000.

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  In this 
case, the medical evidence establishes that a current right 
shoulder disorder was not present in 2000.  Thus, the 
currently-diagnosed right shoulder disorder is not 
etiologically related to the Veteran's military service.  

The Board finds that the January 2009 VA examiner's diagnoses 
and opinions, which were based on a review of the Veteran's 
medical records, to include service treatment records and 
post-service treatment records, as well as an interview and 
examination of the Veteran, provides the most probative 
evidence of record with respect to the Veteran's current 
diagnoses and the etiology of such diagnoses.  Based on all 
the evidence and on his expertise, the examiner provided a 
fully articulated opinion and provided sound reasoning for 
his conclusion that the Veteran's current right shoulder 
disorder is not etiologically related to the Veteran's 
military service.    

The preponderance of the evidence is against finding that the 
Veteran has a current right shoulder disorder which is 
etiologically related to her active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.

D.  Claims for service connection for right knee pain, right 
hip pain, right foot pain, and left foot pain, to include as 
due to an undiagnosed illness

The Veteran contends that she has other multi-joint symptoms 
and disorders as a result of her Persian Gulf service, and 
contends that the multi-joint disorders are manifested by 
such symptoms as right knee pain, right hip pain, and right 
and left foot pain.  

Radiologic examinations of the right foot, right ankle, and 
pelvis conducted in 1998 disclosed no abnormality.  The 
examiner who conducted VA examination in June 2000 noted the 
Veteran's complaints of chronic right knee, right leg, right 
hip, and bilateral foot pain.  The examiner found objective 
evidence of crepitus of the right knee and tenderness on 
dorsiflexion of the right foot.  The Veteran reported that 
she had sustained a hairline fracture in that foot at work.  
The examiner assigned diagnoses of chronic right knee pain, 
with normal radiologic examination, chronic bilateral foot 
pain with hallux valgus, and chronic right hip pain with 
normal radiologic examination.  The examiner did not indicate 
that the Veteran's right hip, right knee, or right and left 
foot pain represented an undiagnosed illness.  

At a 2002 personal hearing, the Veteran testified that she 
thought she had frostbite of the feet in service.  She also 
testified that she had neuropathy of the legs.  An April 2002 
Social Security Administration (SSA) favorable decision 
discusses medical evidence that the Veteran had hallux valgus 
of the feet and axonal neuropathy of the upper and lower 
extremities.  The SSA decision, and clinical records obtained 
on which that decision was based, disclose no diagnosis of a 
right hip or right knee disorder, and disclose no evidence of 
a multi-joint disorder.  

The Veteran was scheduled for VA examinations in November 
2004, but did not appear for those examinations.  
 
The Veteran was afforded a VA examination in January 2009.  
The examiner indicated that the Veteran's claims file had 
been reviewed in connection with the examination.  The 
examiner indicated that the Veteran denied any injury to the 
right hip or right knee, but indicated that she began 
noticing more problems with both knees since her August 1993 
motor vehicle accident.  She reported that she has not 
received any type of treatment and has not had surgery on any 
of the joints.  The Veteran denied swelling and did not 
describe any restriction on her range of motion of any of her 
joints.  With respect to her knees, the Veteran denied any 
history of giving out, locking, instability, and no history 
of swelling.  She indicated that she has not received any 
treatment for the knee problems.  The examiner stated that 
there was no such information from any VA treatment or 
otherwise for the knees, hip and feet.  

With respect to the Veteran's feet, the Veteran reported a 
history of frostbite in 1982.  In addition, the Veteran 
reported that in 1998, a 25-pound bucket fell on her right 
foot that resulted in a broken foot.  The Veteran described 
occasional pain in the feet with excessive walking.  She 
reported pain the joints of the feet, but reported no 
swelling.  She was noted to take no medication for her feet, 
and the examiner noted that the Veteran denied stiffness in 
the feet, nor did she wear special shoes.  With respect to 
her legs, the Veteran indicated that she has pain in her 
legs.  

After examination, the Veteran was diagnosed with mild 
osteoporosis on x-ray of the right hip, minimal osteopenia of 
the right knee, and degenerative arthritis of the 
interphalangeal and feet joints.  With respect to these 
diagnosed disabilities, the examiner state that "[n]either 
the VA reports nor her service medical records reveal any 
chronic findings related to her knees, hips, nor the legs and 
the feet, and as such it is the opinion of the examiner that 
the currently noted right hip, right knee and feet findings, 
and diagnosis are not related to the military or National 
Guard."

A medical diagnosis has been assigned for pain in each of the 
identified joints.  There is mild osteoporosis on x-ray of 
the right hip, minimal osteopenia of the right knee, and 
degenerative arthritis of the interphalangeal and feet 
joints.  The claimed right hip, right knee, right foot, and 
left foot pain are not undiagnosed illnesses or indicators of 
unexplained multisymptom illness, since the identified joint 
pain has been explained and a diagnosis assigned.  As such, 
these disorders may not be presumed related to the Veteran's 
service under provisions applicable to undiagnosed illness or 
unexplained chronic multisymptom illness.  38 C.F.R. § 3.317.

The competent and probative VA opinion determined that the 
Veteran's right hip, right knee, and foot conditions were not 
related to her active service or any incident of reserve 
component service.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  In this regard, the Board notes that the examiner 
who provided the January 2009 opinions examined the Veteran, 
reviewed the claims file, discussed pertinent findings, and 
provided a rationale for the conclusions stated.  

The Veteran is competent to describe her symptoms, including 
pain, as noted above.  However, she is not competent to 
determine what medical diagnosis should be assigned for those 
symptoms or to determine the etiology of a medical disorder, 
since none of the diagnosed disorders are disorders are 
disorders which may be readily observed.  See Jandreau, 492 
F.3d at 1376 (lay witness capable of diagnosing dislocated 
shoulder); Barr v. Nicholson, 21 Vet. App. 303 92007) (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic 
fever is not a condition capable of lay diagnosis).  In this 
case, the Veteran's right foot fracture was not observable by 
the Veteran, since it was a hairline fracture which was 
apparently diagnosed only on radiologic examination.  
Therefore, the Veteran is not competent to provide evidence 
which distinguishes current right foot pain due to the post-
service fracture from right foot pain due to other causes.  

After giving due consideration to the lay evidence and 
weighing the competency of that evidence against the weight 
and probative value of the clinical opinion expressed in 
January 2009, the Board finds the medical examiner's opinion 
attributing the Veteran's right hip pain to osteoporosis, and 
her right knee pain to osteopenia, to be the most probative 
evidence of record as to the diagnosis of the disorders 
underlying the Veteran's complaints of pain in those joints.  

Similarly, the examiner's conclusion that the current 
findings of degenerative joint disease of the feet, 
osteoporosis of the right hip, and osteopenia of the right 
knee, were not attributable to the Veteran's active service, 
or any incident of service, to include frostbite or 
accidental injury, is the most probative evidence as to the 
question of etiology of the current disorders.  The examiner 
concluded that the Veteran's current osteoporosis of the 
right hip, osteopenia of the right knee, and degenerative 
joint disease of the feet were not related to an alleged 1993 
motor vehicle accident, so no determination as to whether 
such incident was incurred during a period of verified 
reserve component service is required.  

The preponderance of the competent evidence of record 
establishes that the Veteran does not have a current right 
hip, right knee, right foot, or left foot disorder which was 
manifested during or incurred during or as a result of her 
active service or any incident of active or reserve service.  
The record also establishes that the current disorders were 
not present within one year following a period of active 
service.  The record also establishes that the Veteran has 
diagnosed disorder of the right hip, right knee, and 
bilateral feet, and that provisions regarding undiagnosed 
illness or chronic unexplained multisymptom illness are not 
applicable.  There is no reasonable doubt which may be 
resolved in the Veteran's favor.  Accordingly, service 
connection for a right hip, right knee, or bilateral foot 
disorder is not warranted on a direct or presumptive basis.

E.  Claim for service connection for fever, to include as due 
to an undiagnosed illness

The Veteran contends that she has a fever as a symptom of her 
Persian Gulf service.  The Veteran did not report a chronic 
or unexplained fever at the time of June 2000 VA examination.  
The examiner who conducted VA examination in June 2000 did 
not assign a diagnosis of fever.    

The Veteran was scheduled for VA examinations in November 
2004, but did not appear for those examinations.  The Veteran 
was afforded a VA examination dated in January 2009.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  The Veteran 
reported that she had been treated for fever in the Army.  
She did not remember the date, but indicated that it was 
probably 1982 when she was in Germany and exposed to cold 
weather.  The Veteran reported that the fever was probably 
related to her sinus infections.  

The examiner who conducted the 2009 VA indicated that there 
was a remote history of fever, noting, in essence, agreement 
with the Veteran's report that the fever was related to 
episodes of sinusitis.  The examiner noted that there was no 
history of treatment for fever of unknown etiology or 
undiagnosed illness, and found no evidence of "fever" on 
current examination.  In the absence of current findings of 
fever on examination, provisions related to chronic 
qualifying disability manifested by a Veteran who served in 
the Persian Gulf are not applicable, as those provisions 
require current objective indications of the claimed 
disability.  38 C.F.R. § 3.317(a)(3), (4).

With regard to direct service connection, the Court has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a Veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the Veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In this case, a history of episodic fever has been attributed 
to a diagnosed disability, sinusitis.  Service connection for 
sinusitis has been granted, as discussed above.  The laws 
governing service connection do not authorize a separate 
grant of service connection for fever which is a symptom of 
sinusitis.  38 C.F.R. § 4.14 (the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the absence of proof of a present disability due 
to "fever," other than the diagnosed sinusitis for which 
service connection has already been granted, there can be no 
valid claim for service connection for "fever."  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  

There is no medical evidence that the Veteran has a present 
disability due to fever, other than her assertions.  The 
preponderance of the medical evidence establishes that there 
are no current objective manifestations of fever.  There is 
no reasonable doubt that the Veteran currently has disability 
due to fever.  Thus, the Veteran's claim for service 
connection for "fever" must be denied.  

F.  Claim for service connection for leg pain, to include as 
due to undiagnosed illness

Finally, as noted above, the Veteran contends that she has 
other symptoms and disorders as a result of her Persian Gulf 
service, including leg pain.  The Veteran reported leg pain 
at the time of June 2000 VA examination.  The examiner noted 
that EMG (electromyography) suggested axonal neuropathy.  An 
April 2002 SSA decision discusses clinical evidence that the 
Veteran had axonal neuropathy of the upper and lower 
extremities.  The Board notes that axonal neuropathy is a 
diagnosed disorder.  As such, it is may not be presumed 
related to the Veteran's service under provisions applicable 
to undiagnosed illness or unexplained chronic multisymptom 
illness.  

The Veteran was scheduled for VA examinations in November 
2004, but did not appear for those examinations.  The Veteran 
was afforded a VA examination dated in January 2009.  The 
examiner discussed review of the Veteran's claims file in 
connection with the examination.  The examiner indicated that 
the Veteran reported leg pain.  

The examiner did not assign a diagnosis of a leg disorder 
other than a diagnosed lumbar disorder, for which service 
connection has been granted, and diagnosed right hip 
osteoarthritis and right knee osteopenia, discussed above.  
The Board notes the Veteran's testimony, at her 2002 personal 
hearing, that she had "leg pain" as a result of axonal 
neuropathy.  No claim for service connection for axonal 
neuropathy is before the Board on appeal.  

Service connection for "leg pain," in the absence of 
medical diagnosis underlying the leg pain or medical evidence 
that leg pain is not attributable to an unexplained chronic 
multisymptom illness or undiagnosed illnesses, cannot be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (pain alone is not a disability for which service 
connection may be granted).  No provider has identified any 
pathology underlying the complaints of leg pain, other than 
the known diagnosis for which service connection, as 
discussed, cannot be granted.  

No provider has indicated or opined that the Veteran has 
"leg pain" which is an indicator of an undiagnosed illness 
or an unexplained chronic multisymptom illness. Rather, as 
discussed, the Veteran's complaints of leg pain have been 
medically attributed to known diagnoses.  The Veteran is 
competent to provide statements and testimony that she has 
leg pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, she is not competent to state that she has 
leg pain that is not medically explained by the diagnosed 
lumbar and axonal neuropathy disorders, since the 
relationship between leg pain, lumbar disability, axonal 
neuropathy, and an undiagnosed or unexplained illness is a 
medical question which would require more than direct 
observation to resolve.  

The Veteran's contention that she has unexplained leg pain is 
not in the category of questions that lend themselves to 
resolution by lay observation.  See Jandreau, 492 F.3d at 
1376 (lay witness capable of diagnosing dislocated shoulder); 
Barr v. Nicholson, 21 Vet. App. 303 92007) (lay testimony is 
competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis).  Thus, the 
Veteran's statements asserting a relationship between her leg 
pain and an undiagnosed illness do not provide competent 
evidence in support of her claim.  Given the medical evidence 
that the Veteran's leg pain is attributable to know 
disorders, the preponderance of the competent evidence is 
against a finding that the Veteran has leg pain which may be 
attributed to an undiagnosed disorder or an unexplained 
chronic multisymptom illness.  

There is no evidence favorable to a grant of service 
connection for any diagnosed leg disorder to which the 
Veteran's complaints of "leg pain" may be attributed, given 
that service connection has already been granted for a lumbar 
disability.  The examiner did not assign a diagnosis of a leg 
disorder other than a diagnosed lumbar disorder, for which 
service connection has been granted, and diagnosed right hip 
osteoarthritis and right knee osteopenia, discussed above.  
The Board notes the Veteran's testimony, at her 2002 personal 
hearing, that she had "leg pain" as a result of axonal 
neuropathy.  No claim for service connection for axonal 
neuropathy is before the Board on appeal.  

Service connection for "leg pain" cannot be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone is not a disability for which service connection may be 
granted).  There is no medical evidence that there is any 
pathology which maybe associated with the Veteran's "leg 
pain," if she has leg pain other than that attributed to the 
diagnosed disorder, or that "leg pain" may be associated 
with an unexplained illness, as discussed above.

The preponderance of the evidence is against a grant of 
service connection for any diagnosed leg disorder to which 
the Veteran's complaints of "leg pain" have been medically, 
since service connection has already been granted for a 
lumbar disability to which the Veteran's leg pain has been 
attributed, and the Veteran has not sought service connection 
for axonal neuropathy, another diagnosis to which leg pain 
has been medically attributed.  Thus, the preponderance of 
the evidence is unfavorable to the claim on either of these 
bases.  No provider has opined that the Veteran has "leg 
pain" which is a manifestation of an undiagnosed disorder or 
an unexplained chronic multisymptom illness, so, as discussed 
above, there is no competent evidence to support the claim on 
this basis.  There is no reasonable doubt under any theory of 
entitlement to service connection for "leg pain" which may 
be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  
Service connection for "leg pain" must be denied.  


ORDER

Service connection for upper respiratory infection is denied.

Service connection for chronic rhinitis/maxillary sinusitis 
is granted.

Service connection for pneumonia is denied.

Service connection for a right shoulder disorder is denied.

Service connection for degenerative arthritis of the cervical 
spine is granted.

Service connection for fever, to include as due to an 
undiagnosed illness or chronic qualifying disability, is 
denied.

Service connection for minimal osteopenia of the right knee, 
to include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness, is denied.

Service connection for mild osteoporosis, right hip, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness, is denied.

Service connection for leg pain, to include as due to an 
undiagnosed illness or an unexplained chronic multisymptom 
illness, is denied.

Service connection for degenerative arthritis of the 
interphalangeal and right foot joints, to include as due to 
an undiagnosed illness or an unexplained chronic multisymptom 
illness, is denied.

Service connection for degenerative arthritis of the 
interphalangeal and left foot joints, to include as due to an 
undiagnosed illness or an unexplained chronic multisymptom 
illness, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the issue of entitlement to service connection for 
problems controlling anger and problems sleeping as due to an 
undiagnosed illness must be remanded for further action.

Here, the Board notes that the Veteran contends that she has 
problems controlling anger and problems sleeping as due to an 
undiagnosed illness.  However, the Board noted in its July 
2007 remand that the record also reflects discussion of 
sexual trauma during a period of active duty, and reflects 
that a diagnosis of a specific psychiatric disorder has been 
assigned.  As such the Board, in its July 2007 remand, 
requested that the RO clarify with the Veteran whether she 
wished to pursue a claim for direct service connection for a 
psychiatric disorder, and, if so whether she contends that 
the disorder resulted from an assault during service.  If the 
Veteran indicated that she wished to pursue the claim for 
direct service connection for a psychiatric disorder other 
than as a manifestation of an undiagnosed illness, all 
necessary development should be conducted.  

The July 2007 Remand instructions specifically requested that 
the Veteran should be afforded the opportunity to clarify 
whether she wished to seek direct service connection for 
problems controlling anger and problems sleeping on a basis 
other than as a qualifying chronic disability (undiagnosed 
illness) or symptoms of a chronic multisymptom illness.  Any 
necessary development, such as to develop an allegation of 
assault, trauma, or other stressors, should be conducted.  
The Board directed that the Veteran should be afforded 
psychiatric examination, after appropriate development.  If 
the Veteran alleged that an assault took place, the Board 
requested that the examiner provide an opinion as to the 
likelihood that the claimed in-service assault occurred, and 
likelihood that a current psychiatric disorder resulted from 
the Veteran's active military service.  

Upon remand, however, the RO did not request clarification of 
the Veteran as requested by the Board in July 2007, and the 
Veteran was not afforded a VA examination as set forth above.  
The Board concludes that this matter must be remanded for 
compliance with the Board's July 2007 remand instructions.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
opportunity to clarify whether she wishes 
to seek direct service connection for 
problems controlling anger and problems 
sleeping on a basis other than as a 
qualifying chronic disability (undiagnosed 
illness) or symptoms of a chronic 
multisymptom illness.  Any necessary 
development, such as to develop an 
allegation of assault, trauma, or other 
stressors, should be conducted.  

The Veteran should be afforded the 
opportunity to identify any relevant 
evidence, including non-clinical evidence 
that a personal assault took place.  

The Veteran should identity any non-VA 
clinical evidence.

Current VA clinical records of treatment 
for a psychiatric disorder from July 2007 
to the present should e obtained.  

2.  If, after the Veteran's clarification, 
a claim for direct service connection for 
a psychiatric disorder is raised, the 
Veteran should be afforded psychiatric 
examination.  A summary of the Veteran's 
allegations and evidence obtained during 
development should be prepared for the 
examiner.  The examiner should assign a 
diagnosis for each psychiatric disorder 
present.  

If the Veteran contends that an assault 
took place, the examiner should provide an 
opinion as to whether there is evidence, 
including evidence such as behavioral 
changes, which indicate that it is at 
least as likely as not (a 50-percent or 
greater probability) that the claimed in-
service assault occurred.  

The examiner should offer provide an 
opinion, in accordance with the guidance 
set forth in 38 C.F.R. § 3.304(f)(3), as 
to whether it is at least as likely as not 
(50 percent or greater likelihood), or 
whether it is less than likely (less than 
a 50 percent likelihood), that the Veteran 
has a current psychiatric disorder that 
had its onset during or was manifested 
during, or is a result of, a period of 
active military service, or is a 
manifestation of a chronic disability or 
multisymptom illness.  

3.  After completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


